NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                 2009-1196, -1197


                           TILLOTSON CORPORATION,

                                                    Appellant,

                                         v.

                      INTERNATIONAL TRADE COMMISSION,

                                                    Appellee,

                                        and

                   SMART GLOVE HOLDINGS, SDN. BHD,
         SMART GLOVE CORPORATION SDN. BHD., HENRY SCHEIN, INC.,
                         and HSI GLOVES, INC.,

                                                    Intervenors.


       William D. Belanger, Pepper Hamilton LLP, of Boston, Massachusetts, argued for
appellant. With him on the brief was Gregory C. Dorris, of Washington, DC. Of counsel
was Alison L. McCarthy, of Boston, Massachusetts; and Daniel C. Winston, Choate Hall
& Steward LLP, of Boston, Massachusetts.

       Paul M. Bartkowski, Attorney, Office of the General Counsel, United States
International Trade Commission, of Washington, DC, argued for appellee. With him on
the brief were James M. Lyons, General Counsel, and Andrea C. Casson, Assistant
General Counsel for Litigation. Of counsel was Wayne W. Herrington, Attorney.

      Scott M. Daniels, Westerman Hattori, Daniels & Adrian LLP, of Washington, DC,
argued for intervenors.

Appealed from: United States International Trade Commission
                   NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                 2009-1196,-1197

                           TILLOTSON CORPORATION,

                                                     Appellant,

                                         v.

                     INTERNATIONAL TRADE COMMISSION,

                                                     Appellee,

                                        and

                  SMART GLOVE HOLDINGS, SDN. BHD,
        SMART GLOVE CORPORATION SDN. BHD., HENRY SCHEIN, INC.,
                        and HSI GLOVES, INC.,

                                                     Intervenors.

                                Judgment
ON APPEAL from the United States International Trade Commission

in INVESTIGATION NOS. 337-TA-608 and 612.


This CAUSE having been heard and considered, it is


ORDERED and ADJUDGED:

Per Curiam (BRYSON, ARCHER, and MOORE, Circuit Judges.)


                          AFFIRMED. See Fed. Cir. R. 36


                                      ENTERED BY ORDER OF THE COURT



DATED: December 14, 2009               /s/ Jan Horbaly
                                      Jan Horbaly, Clerk